Citation Nr: 1519425	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity with Dupuytren's contractures (minor), currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity with Dupuytren's contractures (major), currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2010; a statement of the case was issued in March 2013; and a substantive appeal was received in April 2013.   

The Board notes that the Veteran's notice of disagreement included a disagreement over the denial of a total disability rating based on individual unemployability (TDIU).  The RO issued a March 2013 rating decision in which it granted the Veteran's claim for a TDIU effective March 8, 2010.  The granting of the TDIU constitutes a complete award of the claim.  Consequently, the issue is not before the Board.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left upper extremity with Dupuytren's contractures (minor) is manifested by mild incomplete paralysis of the median nerve.  It is not manifested by moderate incomplete paralysis of the median nerve.

2.  The Veteran's peripheral neuropathy of the right upper extremity with Dupuytren's contractures (major) is manifested by mild incomplete paralysis of the median nerve.  It is not manifested by moderate incomplete paralysis of the nerve.

3.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by mild incomplete paralysis of the external popliteal nerve.  It is not manifested by moderate incomplete paralysis of the external popliteal nerve.

4.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by mild incomplete paralysis of the external popliteal nerve.  It is not manifested by moderate incomplete paralysis of the external popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the left upper extremity with Dupuytren's contractures (minor) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8715 (2014).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right upper extremity with Dupuytren's contractures (major) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8715 (2014).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8721 (2014).

4.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8721 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in July 2010 and January 2013, which are fully adequate.  Both examiners reviewed the claims file in conjunction with the examinations, and they both addressed all the relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities has been rated by the RO under the provisions of Diagnostic Codes 8715 and 8721 respectively.  

Under Diagnostic Code 8715, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve, ratings of 20 percent (for the minor extremity) and 30 percent (for the major extremity) are warranted for moderate incomplete paralysis of the median nerve.  Ratings of 40 percent (for the minor extremity) and 50 percent (for the major extremity) are warranted for severe incomplete paralysis of the median nerve.  Ratings of 60 percent (for the minor extremity) and 70 percent (for the major extremity) are warranted for complete paralysis of the median nerve.

Under Diagnostic Code 8721, a 10 percent rating is warranted for mild incomplete paralysis of the external popliteal nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the external popliteal nerve, a 30 percent rating is warranted for severe incomplete paralysis of the external popliteal nerve, a 40 percent rating is warranted for complete paralysis of the external popliteal nerve.

The Veteran underwent a VA examination in July 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that certain shoes caused numbness; that his feet hurt intermittently; that his feet went cold and numb; and that he experienced pain in hands.  He denied receiving any treatment.  

Upon examination, reflex findings were normal in all extremities.  Sensory examination of the upper extremities revealed normal vibration, normal pain/pinprick, normal position sense, and no dysesthesias.  Light touch was decreased in his hands.  Sensory examination of the feet revealed normal vibration and position sense.  Pain and light touch sensation was decreased in his feet.  Motor examination was normal in all extremities.  There was a gait abnormality in that it was wide-based and the Veteran walked with a cane.  The examiner found that no joint function that was affected.  The Veteran reported decreased strength in his upper and lower extremities.  Strength was normal on examination.  

The Veteran underwent another VA examination in January 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported mild, intermittent pain (usually dull) in his upper extremities; and moderate, intermittent pain (usually dull) in his lower extremities.  He reported moderate paresthesias and/or dysesthesias in his upper extremities and severe paresthesias and/or dysesthesias in his lower extremities.  He reported severe numbness in all his extremities.  

Upon examination, the Veteran had 5/5 strength in all extremities.  Deep tendon reflexes were normal in the biceps, triceps, brachioradialis, and knees.  They were absent in his ankles.  Light touch/monofilament testing was normal in the shoulder area, the forearm, and the knees/thighs.  It was absent in the bilateral hands/fingers, bilateral ankles/lower legs, and bilateral feet/toes.  Position sense was normal in all extremities.  Vibration sensations and cold sensations were absent in the left lower extremity and normal in the remaining extremities.  The Veteran did not have any muscle atrophy.  The examiner stated that the Veteran had mild incomplete paralysis of the radial nerves (bilaterally), median nerves (bilaterally), ulnar nerves (bilaterally), and sciatic nerves (bilaterally).  Femoral nerves were normal bilaterally.  The examiner noted that the disabilities would cause the Veteran difficulty in climbing telephone poles in spiked shoes because the numbness in his feet would cause him to not be able to feel/find the pole.  His hand numbness would prevent the same.  The examiner noted that the Veteran worked for electrical utilities.  She opined that he could perform sedentary activities not requiring a lot of fine hand work or climbing.  

Analysis

As noted above, in order to warrant a rating in excess of 10 percent, the Veteran's disabilities have to be manifested by moderate incomplete paralysis of the median or popliteal nerves.  

The January 2010 VA examination was largely normal except that light touch was decreased in his hands, and pain and light touch sensation were decreased in his feet.  Strength and motor examination was normal in all extremities.    

The January 2013 VA examiner specifically opined that had mild (not moderate) incomplete paralysis of the radial nerves, median nerves, ulnar nerves, and sciatic nerves.  Femoral nerves were normal bilaterally.  

The Board notes that in his April 2013 substantive appeal (VA Form 9), the Veteran argued that the January 2013 VA examination was inadequate because nerve conduction studies and EMG studies were not performed.  He stated that the full extent of the disability to any of the extremities cannot be determined merely by "light touch."  The Board notes that the Veteran offered no support for the contention that a lack of nerve conduction or EMG studies renders an examination inadequate.  Moreover, the January 2013 VA examiner specifically stated that "(f)or the purpose of this examination electromyography (EMG) studies are rarely required to diagnose diabetic peripheral neuropathy.  The diagnosis of diabetic peripheral neuropathy can be made in the appropriate clinical setting by a history of characteristic pain and/or sensory changes in a stocking/glove distribution and objective clinical findings, which may include symmetrical lost/decreased reflexes, decreased strength, lost/decreased sensation for cold, vibration and/or position sense, and/or lost/decreased sensation to monofilament testing."

The Board finds that the VA examiner is more qualified than the Veteran to determine what testing is necessary to assess his current level of disability.  Consequently, the Board finds the July 2010 and January 2013 VA examinations to be adequate for rating purposes.

In the absence of moderate incomplete paralysis to the median nerves or external popliteal nerves, the preponderance of the evidence weighs against the claims.  

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for ratings in excess of 10 percent for peripheral neuropathy of the bilateral upper and lower extremities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disabilities as noted above.  His symptomatology has included decreased sensation, numbness, and pain due to incomplete paralysis of the median and external popliteal nerves.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating for peripheral neuropathy of the left upper extremity with Dupuytren's contractures (minor) is denied.   

Entitlement to an increased rating for peripheral neuropathy of the right upper extremity with Dupuytren's contractures (major) is denied.

Entitlement to an increased rating for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an increased rating for peripheral neuropathy of the right lower extremity is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


